DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 112(a)
Applicant's arguments filed on 1/6/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues the following:

    PNG
    media_image1.png
    784
    956
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    990
    media_image2.png
    Greyscale
(see Remarks, pages 2 and 3).

The Examiner respectfully responds: 
Applicant’s entire argument against the 35 USC § 112(a) rejection of claims 20-22 is: “the Examiner's contention on page 4 of the present Office Action that the ‘applicant has not disclosed a single way to achieve the results claimed, yet the scope of the claim covers all the means to achieve the results claimed’ is simply non-sensical” (see Remarks, page 3, ¶ 2). This contention of the Examiner is not nonsensical for the following reason: 
Applicant claims in claim 20 “components, including software, said components, including said software, disposed in an infrastructure system with a software-centric architecture that integrates compute, storage, networking and virtualization resources and other technologies in a commodity hardware box supported by a single vendor, said compute, said storage, said networking and said virtualization resources and said other technologies integrated such that said compute, said storage, said networking and said virtualization resources and said other technologies cannot be broken down into separate components" (emphasis added). 
The only support for this claim limitation in the specification is in [0017]: “Hyper-Converged Appliance: A hyper-converged appliance ("HCA") is a type of infrastructure system with a software-centric architecture that tightly integrates compute, storage, networking and virtualization resources and other technologies from scratch in a commodity hardware box supported by a single vendor. A hyper-converged system allows the integrated technologies to be managed as a single system through a common toolset. Hyper-converged systems can be expanded through the addition of nodes to the base unit. Common use cases include virtualized workloads to control the hyper-converged appliance. For example, a Linux Container TM (LXC TM) is a workload that has operating system-level capabilities which make it possible to run multiple isolated LinuxTM systems or containers, on one control host (the LXCTM host). LXCTM serves as a lightweight alternative to full machine virtualization via hypervisors like KVMTM, VMware's ESXiTM or XenTM. The technologies in a hyper-converged infrastructure are so integrated that they cannot be broken down into separate components”.
The Examiner asserted that the claim limitation “such that said compute, said storage, said networking and said virtualization resources and said other technologies cannot be broken down into separate components" fails to comply with the written description requirement because "The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (see MPEP 2161.01 (I)). In other words, the inventors make no contribution to the field of art because they do not describe how the hyper-converged appliance is structured or programmed to achieve the result of the scope of the right to exclude, as set forth in the claims, clearly overreaches the scope of the inventor’s contribution to the field of art as described in the patent specification because the inventors make no contribution to the field of art. The above explanation is the reason for the Examiner’s assertion that on page 4 of the present Office Action that the "applicant has not disclosed a single way to achieve the results claimed, yet the scope of the claim covers all the means to achieve the results claimed", which is not nonsensical.

Claim Rejections - 35 USC § 112(b)
Applicant's arguments filed on 1/6/2022 have been fully considered but they are not persuasive. 
Applicant’s entire argument against the 35 USC § 112(b) rejection of claims 20-22 is: “those of ordinary skill in the art would clearly understand exactly the scope which Applicants are claiming and would clearly understand the single way in which one would construct a “hyper-converged appliance ("HCA") is a type of infrastructure system with a software-centric architecture that tightly integrates compute, storage, networking and virtualization resources and other technologies from scratch in a commodity hardware box supported by a single vendor" (see Remarks, page 3, ¶ 2).  However, the 35 USC § 112(b) rejection of claims 20-22 in the outstanding Office Action states that the claim limitation “such that said compute, said storage, said networking and said virtualization resources and said other technologies cannot be broken down into separate components” is indefinite because a person of ordinary skill in the art could not interpret the metes and bounds of the claim limitation so as to understand how to avoid infringement of this claim limitation.
In other words, the feature upon which applicant relies (i.e., a “hyper-converged appliance ("HCA") is a type of infrastructure system with a software-centric architecture that tightly integrates compute, storage, networking and virtualization resources and other technologies from scratch in a such that said compute, said storage, said networking and said virtualization resources and said other technologies cannot be broken down into separate components” is definite.

Claim Rejections - 35 USC § 103
Applicant's arguments filed on 1/6/2022 have been fully considered but they are not persuasive.
1) First, Applicant argues the following:

    PNG
    media_image3.png
    708
    1125
    media_image3.png
    Greyscale

(see Remarks, page 10).

The Examiner respectfully responds: According to In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004),"the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…" (emphasis added) (see MPEP 2145 (X)(D)(1)). Ferris and Bober that discuss a conventional data network merely disclose an alternative to a hyper-converged appliance, which does not constitute a teaching away from a hyper-converged appliance. 

2) Finally, Applicant argues the following:

    PNG
    media_image4.png
    388
    1121
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    499
    1107
    media_image5.png
    Greyscale
(see Remarks, pages 10 and 11)
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, independent claim 20 is directed to a system comprising a hyper-converged appliance comprising various components, a single control host, a processor, a transmitter, receiver, and a product license converter. The hyper-converged appliance and its components are defined, in part, by using two clauses: i) " components, including software, said components, including said software, disposed in an infrastructure system with a software-centric architecture that integrates compute, storage, networking and virtualization resources and other technologies in a commodity hardware box supported by a single vendor, said compute, said storage, said networking and said virtualization resources and said other technologies integrated such that said compute, said storage, said networking and said virtualization resources and said other technologies cannot be broken down into separate components." (emphasis added); and ii) "said hyper-converged appliance allowing said compute, said storage, said networking and said virtualization resources and other technologies to be managed by a single system through a common toolset". 
The Examiner finds that these two clauses a) appear, verbatim, within applicant's specification without any further discussion; and b) are results-oriented (or "results-based") claim language, where the claim recites a general objective or result and does not recite the actual acts, functions, or structure that achieves the result. Thus, applicant has not disclosed a single way to achieve the results claimed, yet the scope of the claim covers all the means to achieve the results claimed. As such, the Examiner finds that the applicant has not provided ample written description support for achieving these results. See MPEP 2161(I)(A) and 2161.01 (I), particularly citing LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a) ]"). 
For example, applicant has not disclosed a single way in their original disclosure, for clause i) above, how the hyper-converged appliance is structured or programmed to achieve the result of preventing "said compute, said storage, said networking and said virtualization resources and said other technologies" from being broken down into separate components. For example, "said compute, said storage, said networking and said virtualization resources and said other technologies" can be broken 
With respect to clause ii), again, this appears verbatim in applicant's specification, however the original disclosure fails to discuss a single way that the hyper-converged appliance achieves the result of "allowing said compute, said storage, said networking and said virtualization resources and other technologies to be managed by a single system through a common toolset." Does the hyper-converged appliance implement a management interface that is configured to communicate and receive management instructions from a single system? The specification provides no answer to this question.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Specifically, independent claim 20 is directed to a system comprising a hyper-converged appliance comprising various components, a single control host, a processor, a transmitter, receiver, and a product license converter. The hyper-converged appliance and its components are defined, in part, by using two clauses: i) " components, including software, said components, including said software, disposed in an infrastructure system with a software-centric architecture that integrates compute, storage, networking and virtualization resources and other technologies in a commodity hardware box supported by a single vendor, said compute, said storage, said networking and said virtualization resources and said other technologies integrated such that said compute, said storage, said networking and said virtualization resources and said other technologies cannot be broken down into separate components." (emphasis added); and ii) "said hyper-converged appliance allowing said compute, said storage, said networking and said virtualization resources and other technologies to be managed by a single system through a common toolset". 
According to MPEP 2173.02(II), “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)”. A potential infringer and one of ordinary skill in the art would not understand how the above two clauses i) and ii) limit the structure of the claimed hyper-converged appliance. Neither applicant's specification, nor the claim language, describe in any certain terms how the structure (which may or may not be defined via functionality) of the hyper-converged appliance is affected by the clauses above. The Examiner finds that a potential infringer would not understand how the appliance's structure is affected by the clauses, and thus would not understand what is required for 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
The following limitations in claim 20: “a transmitter, comprising a portion of said hyper-converged appliance, said transmitter configured for sending a signal for accessing said client product license information and presenting said discovered available license for conversion” and “a receiver, comprising a portion of said hyper-converged appliance, said receiver configured for receiving said client product licensing information” are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) recite sufficient structure(s) to perform the recited function. A transmitter and a receiver comprising a portion of a hyper-converged appliance comprising server and network components and a processor are hardware, which are sufficient structure to perform the recited functions of sending and receiving information. 
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conversion module…, said conversion module for converting” in claim 21, and “a license comparer for comparing” and “a match determiner for matching” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris (US 2011/0213719), further in view of Ahmed (US 9,811,644), further in view of a non-patent literature by Margaret Rouse (Applicant Admitted Prior Art, see specification [0017], hereafter “Rouse”), further in view of Gupta (US 2011/0093402), further in view of Erman (US 2011/0307354), and further in view of Baugus (US 2013/0337917).

Regarding claim 20, Ferris teaches a computing system for converting licenses from a first product to a second product (see [0039] and abstract: “the BYOL ["Bring Your Own License"] service 302 , said computing system comprising: 
a (strikethrough added to show the claim limitation not taught by the reference) appliance in the cloud (see [0039] and Fig. 3: “the BYOL service 302 can be provided and supported by one or more of the clouds 314”. And see [0002]: “a cloud-based architecture deploys a set of hosted resources such as processors, operating systems, software and other components that can be combined or strung together to form virtual machines”. And see [0051]: “FIG. 5 illustrates an exemplary diagram of hardware and other resources that can be incorporated in a computing system 500 supporting the BYOL service 302”. The specification defines “a hyper-converged appliance” as “a type of infrastructure system with a software-centric architecture that tightly integrates compute, storage, networking and virtualization resources and other technologies from  scratch in a commodity hardware box supported by a single vendor” in [0017]. Therefore, when the BYOL service 302 is provided by a cloud using virtual machines, the Examiner interprets the computing system 500 providing the BYOL service in the cloud as “an appliance”) comprising: 
a processor (process 502, see Fig. 5 and [0052]: “Processor 502 also communicates with the conversion module 320 to execute control logic and allow for software license conversion processes”) configured for (see [0051], [0040] and Fig. 3: “FIG. 5 illustrates an exemplary diagram of hardware and other resources that can be incorporated in a computing system 500 supporting the BYOL service 302, which can implement the conversion module 320”): 
accessing client product license information for a client, wherein said client product license information comprises product licenses acquired by said client (see [0046]: “To register the users 306, 308, and 310, the BYOL service 302 can be configured to provide an interface 330 to receive the request accessing client product license information for a client, wherein said client product license information comprises product licenses acquired by said client”);
determining if said client product license information comprises an available license that covers said first product and that could cover said second product associated with said client (see [0048], [0038] and [0039]: “Once received, the conversion module 320 can be configured to search the set 324 of ISV [independent software vendors, see abstract] records 326 to identify the appropriate rules to convert the terms of the OTS software license, held by the users 306, 308, and 310, to a new cloud software license”. The Examiner interprets the “off-the-shelf” OTS software as “said first product”. The Examiner further interprets the corresponding cloud software as “said second product”. 
And see [0049]: “The user 310 can provide, to the BYOL service 302, the details of the OTS software license such as the OTS software program 316 name (e.g. "web server version 1")… The BYOL service 302 can retrieve the appropriate ISV record 326 (e.g. record 400) from the repository 328 and can identify the rules for conversion”. And see [0045] and Fig. 4: “The entry 404 can include a table that maps the terms of the OTS software license to terms associated with the clouds 314….The record 400 can also include an entry 406 that define the rules for specific OTS software programs. As illustrated, for example, the ISV 304 can provide a rule that does not permit conversion of OTS software licenses for the specific software program "Word Processor version 1"”. The Examiner interprets determining whether the OTS software requested by the user to be converted is permitted to be converted to a cloud determining if said client product license information comprises an available license that covers said first product and that could cover said second product associated with said client”); and 
if a status determination is made that said available license exists (see [0045]: “the ISV 304 can provide a rule that does not permit conversion of OTS software licenses for the specific software program "Word Processor version 1"”. And see [0049]: “the user 310 can request to convert the OTS software license 318 for the OTS software program 316. The user 310 can provide, to the BYOL service 302, the details of the OTS software license …. The BYOL service 302 can retrieve the appropriate ISV record 326 (e.g. record 400) from the repository 328 and can identify the rules for conversion. The BYOL service 302 can then convert the terms of the OTS software license 318 to terms for the cloud 314”. The Examiner interprets determining that an over-the-shelf software license can be converted into a new cloud software license based on the general and specific rules contained in an independent software vendors (ISV) record 400 taught in [0045] and [0049] as “if a status determination is made that said available license exists”), then (strikethrough added to show the claim limitation not taught by the reference) conversion from covering said first product to cover said second product (see [0049]: “The BYOL service 302 can retrieve the appropriate ISV record 326 (e.g. record 400) from the repository 328 and can identify the rules for conversion. The BYOL service 302 can then convert the terms of the OTS software license 318 to terms for the cloud 314”); 
a transmitter (interface 330, see Fig. 3 and network interface 508 in Fig. 5, see [0051]), comprising a portion of said (strikethrough added to show the claim limitation not taught by the reference) appliance; 
a receiver (interface 330, see Fig. 3 and network interface 508 in Fig. 5, see [0051]) comprising a portion of said(strikethrough added to show the claim limitation not taught by the reference) appliance, said receiver configured for receiving said client product licensing information the interface 330 can be configured to receive, from the users 306, 308, and 310, the details of the OTS software licenses to be converted”); and
a product license converter (the BYOL service 302, see Fig. 3 and [0033]: “the BYOL service 302 can be configured to provide software license conversion and management services to the ISVs 304 and the users 306, 308, and 310”) wherein said product license converter comprises:
a license information accessor (see [0046]: “To register the users 306, 308, and 310, the BYOL service 302 can be configured to provide an interface 330 to receive the request from the users 306, 308, and 310. … the interface 330 can be configured to receive, from the users 306, 308, and 310, the details of the OTS software licenses to be converted”. And see [0049]: “The user 310 can provide, to the BYOL service 302, the details of the OTS software license such as the OTS software program 316 name (e.g. "web server version 1")”. And see [0038]: “the user 310 can own an "off-the-shelf" (OTS) software program 316 provided by one of the ISVs 304”. The Examiner interprets the interface 330 configured to receive the details of the OTS software licenses to be converted as a license information accessor because the interface 330 receives or accesses the off-the-shelf (OTS) software license information); and
a conversion module (see [0040] and Fig. 3: “the conversion processes of the BYOL service 302 can be performed by a conversion module 320”).

Ferris differs from claim 20 in the following way: if a status determination is made that said available license exists, Ferris converts said available license from covering said first product to cover said second product without “presenting the discovered available license for conversion”, as recited by claim 20. Ferris also fails to teach that the transmitter is configured for presenting said discovered available license for conversion, as recited by claim 20.
the transmitter is configured for presenting an offer of conversion services for a user to decide whether to accept the offer (see [0046]: “the BYOL service 302 can be configured to provide an interface 330 to receive the request from the users 306, 308, and 310. The interface 330 can be configured to provide the details and terms of the conversion services (conversion services offered, fee, etc.). Likewise, if one of the users 306, 308, and 310 accepts the offer of conversion services, the interface 330 can be configured to receive, from the users 306, 308, and 310, the details of the OTS software licenses to be converted”). 
Both the offer of conversion services and the “discovered available license for conversion” taught by Ferris are information needed by a user to make a decision. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the offer of conversion services presented by the transmitter of Ferris with the “discovered available license for conversion” if a status determination is made that said available license exists. It would have been obvious because doing so predictably achieves the commonly understood benefit of providing information on “the discovered available license for conversion” to the user so that the user can decide whether to convert the license. When such a modification is made, Ferris would teach “if a status determination is made that said available license exists, then presenting a discovered available license for conversion from covering said first product to cover said second product;… said transmitter configured for …presenting said discovered available license for conversion”.

Ferris fails to teach that the receipt of said client product license information by the appliance results from the transmitter of the appliance sending a signal for accessing said client product license information.
However, Ahmed teaches that the receipt of said client product license information by the appliance results from the transmitter of the appliance sending a signal for accessing said client product license information (see col. 13, lines 60-67 and Fig. 4: “We assume that the first user device 110 has already one or several software licenses for different applications. These applications have an equivalent on the second user device 410, and thus the same license applies. … Then the second device 410 queries available licenses 411 from the first user device, the first user device 110 publishes the licenses it holds 412”. The Examiner interprets the device 410 querying available licenses from the device 110 (signal 411 shown in Fig. 4) as said transmitter configured for sending a signal for accessing said client product license information).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the computing system of Ferris by letting the receipt of said client product license information by the appliance taught by Ferris result from the transmitter of the appliance sending a signal for accessing said client product license information, as taught by Ahmed. It would have been obvious because doing so achieves the commonly understood benefit of receiving said client product license information on demand. 

Ferris modified in view of Ahmed does not explicitly teach that the appliance in the cloud is a hyper-converged appliance comprising: 
components, including software, said components, including said software, disposed in an infrastructure system with a software-centric architecture that integrates compute, storage, networking and virtualization resources and other technologies in a commodity hardware box supported by a single vendor, said compute,  said storage, said networking and said virtualization resources and said other technologies integrated such that said compute, said storage, said networking and said virtualization resources and said other technologies cannot be broken down into separate components, said hyper-converged appliance allowing said compute, said storage, said networking and said virtualization 
a single control host which serves as an alternative to full machine virtualization via hypervisors said single control host supports a virtualization infrastructure and manages said plurality of workloads.

The non-patent literature by Margaret Rouse (“Rouse”) described in specification [0017] is Applicant Admitted Prior Art because the specification states in [0017] that Rouse is dated as October 25, 2015, which is earlier than the effective filing date of the claimed invention March 15, 2016.
In the same field of endeavor, Rouse teaches a hyper-converged appliance (see specification [0017]: “Hyper-Converged Appliance”) comprising: 
components, including software, said components, including said software, disposed in an infrastructure system with a software-centric architecture that integrates compute, storage, networking and virtualization resources and other technologies in a commodity hardware box supported by a single vendor (see specification [0017]: “A hyper-converged appliance ("HCA") is a type of infrastructure system with a software-centric architecture that tightly integrates compute, storage, networking and virtualization resources and other technologies from scratch in a commodity hardware box supported by a single vendor”), said compute,  said storage, said networking and said virtualization resources and said other technologies integrated such that said compute, said storage, said networking and said virtualization resources and said other technologies cannot be broken down into separate components (see specification [0017]: “The technologies in a hyper-converged infrastructure are so integrated that they cannot be broken down into separate components”), said hyper-converged appliance allowing said compute, said storage, said networking and said virtualization resources and said other technologies to be managed as a single system through a common toolset (see specification [0017]: “A hyper-converged system allows the integrated , and wherein said hyper-converged appliance is configured to deploy and host a plurality of workloads (see specification [0017]: “Common use cases include virtualized workloads to control the hyper-converged appliance. For example, a Linux Container TM (LXC TM) is a workload that has operating system-level capabilities which make it possible to run multiple isolated LinuxTM systems or containers, on one control host (the LXCTM host)”.  The Examiner interprets the Linux Container TM (the LXC TM host) running “multiple isolated LinuxTM systems” as to deploy and host a plurality of workloads because “multiple isolated LinuxTM systems” are a plurality of virtual machines or a plurality of workloads); and
a single control host which serves as an alternative to full machine virtualization via hypervisors, said single control host supports a virtualization infrastructure and manages said plurality of workloads (see specification [0017]: “a Linux Container TM (LXC TM) is a workload that has operating system-level capabilities which make it possible to run multiple isolated LinuxTM systems or containers, on one control host (the LXCTM host). LXCTM serves as a lightweight alternative to full machine virtualization via hypervisors like KVMTM, VMware's ESXiTM or XenTM”. The Examiner interprets “one control host (the LXCTM host)” as a single control host. As explained above, “multiple isolated LinuxTM systems” run by the LXCTM host are said plurality of workloads managed by said single control host).

Both Rouse and Ferris modified in view of Ahmed teach an appliance in the cloud. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the appliance in the cloud taught by Ferris modified in view of Ahmed by letting the appliance be a hyper-converged appliance comprising components, including software, said components, including said software, disposed in an infrastructure system with a software-centric architecture that integrates compute, storage, networking and virtualization resources and other technologies in a commodity hardware box supported by a single vendor, said compute,  said storage, 

When such a modification is made, Ferris modified in view of Ahmed and Rouse would teach A computing system for converting licenses from a first product to a second product, said computing system comprising: 
a hyper-converged appliance comprising: 
components, including software, said components, including said software, disposed in an infrastructure system with a software-centric architecture that integrates compute, storage, networking and virtualization resources and other technologies in a commodity hardware box supported by a single vendor, said compute, said storage, said networking and said virtualization resources and said other technologies integrated such that said compute, said storage, said networking and said virtualization resources and said other technologies cannot be broken down into separate components, said hyper-converged appliance allowing said compute, said storage, said networking and said virtualization resources and said other technologies to be managed as a single system through a common toolset, and wherein said hyper-converged appliance is configured to deploy and host a plurality of workloads;
a single control host which serves as an alternative to full machine virtualization via hypervisors, said single control host supports a virtualization infrastructure and manages said plurality of workloads; and
a transmitter, comprising a portion of said hyper-converged appliance, said transmitter configured for sending a signal for accessing said client product license information and presenting said discovered available license for conversion; and 
a receiver, comprising a portion of said hyper-converged appliance, said receiver configured for receiving said client product licensing information, as recited by claim 20. 

Ferris modified in view of Ahmed and Rouse fails to teach that said product license converter comprises: a license analyzer, said license analyzer further comprising: a license comparer; and a match determiner.
However, Gupta teach a license analyzer (the Examiner interprets text analysis component 240 in Fig. 2 as a license analyzer, see [0037]: “the text-analysis component 240 may be configured to receive the text of a license agreement from a client and determine whether the agreement has an approved or disapproved status within an organization”), said license analyzer further comprising: 
a license comparer (see [0011]: “This method may generally include receiving, from a user engaging in the software installation process, a text representation of the software license presented to the user as a step of the software installation process and comparing, by operation of a processor, the text representation of the software license to a text representation of a plurality of software licenses stored in a database”); and 
a match determiner (see [0011]: “This method may also include determining, in response to the comparison, whether the software license matches at least a second software license in the database, the second software license having an assigned status in the agreements database”.  Also see [0037]: “the text-analysis component 240 may compare the text of an agreement with the text of a collection of agreements stored in the agreement database 235. If a match is found then the status of the agreement is supplied to a requesting user”).

Both Gupta and Ferris modified in view of Ahmed and Rouse teaches a computing system handling a software product license. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the computing system taught by Ferris modified in view of Ahmed and Rouse by letting said product license converter comprise: a license analyzer, said license analyzer further comprising: a license comparer; and a match determiner, as taught by Gupta. It would have been obvious because comparing a license that covers a first product with a license that covers a second product to determine whether they match predictably enables the computing system for converting a license from a first product to a second product taught by Ferris modified in view of Ahmed and Rouse to determine whether said client product license information comprises an available license that covers said first product and that could cover said second product.

Ferris modified in view of Ahmed, Rouse and Gupta fails to teach that said product license converter comprises a license acquirer; and a license presenter, said license presenter comprising: a selectable license presenter; and a recommendation presenter.
In the same field of endeavor, Erman teaches a license acquirer (see [0159]: “For at least a portion of these actions, initiation of the action may result in transmission of one or more messages from the mobile device (e.g., transmission of a request to purchase a license to use an application ; and 
a license presenter (see [0125] and Fig. 4: “The programs 421 include an Application Guide (AppGuide) 422. An exemplary AppGuide is depicted and described with respect to FIG. 5 and FIGS. 6A-6D”. And see [0155]: “FIGS. 6A-6D depict an exemplary Application Guide (AppGuide) 600. As depicted in FIGS. 6A-6D, exemplary AppGuide 600 includes four tabs, including an exemplary recommended applications tab 610”. And see [0168] and Fig. 6A: “As further depicted in FIG. 6A, for example, selection of the third application (RECOMMENDED APP 3) in the list of recommended applications 611 results in display of an action menu 612 including selectable menu items which, when selected, result in initiation of indicated actions for the third application. As depicted in FIG. 6A, action menu 612 includes … a BUY APP 3 menu item for enabling the user to purchase the third application”.  And see [0170] and Fig. 6A: “In the case in which the BUY APP 3 menu item is selected, a capability is provided for enabling the user to purchase a license to use the third application. This may or may not involve additional interaction by the user via the AppGuide (e.g., entry of payment information). In one embodiment, for example, selection of the BUY APP 3 menu item automatically results in propagation, from the mobile device, of a request to purchase a license for the third application”. The Examiner interprets the program “Application Guide (AppGuide)” 422/600 as a license presenter for the following reason: AppGuide 422/600 presents recommended applications 611. Selection of the third application (RECOMMENDED APP 3) in the list of recommended applications 611 results in display of an action menu 612. Action menu 612 includes a BUY APP 3 menu item for automatically enabling the user to purchase a license for APP 3. Therefore, “Application Guide (AppGuide)” 422/600 indirectly presents the license for APP 3 for purchase and is a license presenter. And see [0159]), said license presenter comprising: 
a selectable license presenter (see [0159] and Fig. 6A: “The recommended applications displayed in the recommended applications tab 610 are selectable from the recommended applications tab 610”); and 
a recommendation presenter (see [0157] and Fig. 6A: “The recommended applications tab 610 of exemplary AppGuide 600 displays at least a portion of the recommended application information. In one embodiment, recommended applications tab 610 displays a list of recommended applications 611”).

Both Erman and Ferris modified in view of Ahmed, Rouse and Gupta teaches a computing system handling software product licenses. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the computing system taught by Ferris modified in view of Ahmed, Rouse and Gupta by letting said product license converter comprise a license acquirer taught by Erman. It would have been obvious because doing so predictably achieves the commonly understood benefit of providing the capability to acquire a license that has not been previously acquired by said client in Ferris. Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the computing system taught by Ferris modified in view of Ahmed, Rouse and Gupta by letting said product license converter comprise a license presenter, said license presenter comprising: a selectable license presenter; and a recommendation presenter, as taught by Erman. It would have been obvious because doing so predictably achieves the commonly understood benefit of presenting a user with selectable licenses that cover said first software product to choose from and recommendations so that the user can select a license to use.  


However, Baugus teaches a (strikethrough added to show the claim limitation not taught by the reference) instruction presenter (see [0057]: “Referring to FIG. 6, there is shown a flow chart 600 in which, at step 610, a mobile communication device, such as the mobile communication device 200, for example, may run or execute a watch-and-play application that was previously downloaded and installed. At step 620, after being presented with operation instructions such as user selections and/or navigation information, the user may provide one or more inputs to the mobile communication device. The inputs may comprise user selections regarding the game to be played and/or the video content to be watched”).

Ferris modified in view of Ahmed, Rouse, Gupta and Erman teaches converting a discovered available license from covering a first product to cover a second product in an appliance. Baugus teaches selecting a game and/or a video content. Both Baugus and Ferris modified in view of Ahmed, Rouse, Gupta and Erman disclose a user causing an action to be performed in an appliance. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the computing system of Ferris modified in view of Ahmed, Rouse, Gupta and Erman by including in said license presenter an instruction presenter taught by Baugus. It would have been obvious because doing so predictably achieves the commonly understood benefit of informing a user what steps to take to cause an action to be performed in an appliance. Because the action caused to be performed in an appliance taught by Ferris modified in view of Ahmed, Rouse, Gupta and Erman is converting said discovered available license to cover said second product, the instruction presenter taught by Ferris modified in view of Ahmed, Rouse, Gupta, Erman and Baugus would be a conversion instruction presenter, as recited in claim 20.

Regarding claim 21, Ferris further teaches a conversion module coupled with said processor, said conversion module for converting said discovered available license to cover said second product (see [0048] and Fig. 3: “the conversion processes of the BYOL service 302 can be performed by a conversion module 320. The conversion module 320 can be implemented as a software program that is configured to perform the conversion services as described herein”. And see [0048]: “Once identified, the conversion module 320 can be configured to convert the requested OTS software license to the new cloud software license”. And see [0052] and Fig. 5: “Processor 502 also communicates with the conversion module 320 to execute control logic and allow for software license conversion processes as described above and below”).

Regarding claim 22, Ferris modified in view of Ahmed and Rouse fails to teach a license comparer for comparing said client product license information to a store of product license information associated with said second product; and a match determiner for matching a portion of said client product license information to a portion of said product license information, wherein a matched portion comprises said available license to cover said second product associated with said client.
In the same field of endeavor, Gupta teaches a license comparer for comparing said client product license information to a store of product license information associated with said second product (see [0011]: “This method may generally include receiving, from a user engaging in the software installation process, a text representation of the software license presented to the user as a step of the software installation process and comparing, by operation of a processor, the text representation of the software license to a text representation of a plurality of software licenses stored in a database”); and 
a match determiner for matching a portion of said client product license information to a portion of said product license information, wherein a matched portion comprises said available license to cover said second product associated with said client (see [0011]: “This method may also include determining, in response to the comparison, whether the software license matches at least a second software license in the database, the second software license having an assigned status in the agreements database”.  Also see [0037]: “the text-analysis component 240 may compare the text of an agreement with the text of a collection of agreements stored in the agreement database 235. If a match is found then the status of the agreement is supplied to a requesting user”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the computing system of Ferris modified in view of Ahmed and Rouse by adding a license comparer for comparing said client product license information to a store of product license information associated with said second product; and a match determiner for matching a portion of said client product license information to a portion of said product license information, wherein a matched portion comprises said available license to cover said second product associated with said client, which are taught by Gupta. It would have been obvious because doing so predictably achieves the benefit of determining whether an available license to cover said second product exists.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495                                                                                                                                                                                                        
/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495